DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 101269774).  Regarding Claim 1, Kim discloses a vessel for frying, baking or cooking of food (paragraph [0029]) having at least a visible first material and a visible second material (paragraph [0001]), wherein at least the first material reversibly changes color thermochromically when heated (paragraph [0034]), wherein the color of one of the two materials serves as a reference color for the respective other material (paragraphs [0035]-[0036], [0041], [0043]), wherein a color difference between the two materials changes visibly when the vessel is heated (paragraphs [0038], [0043]), wherein a color difference between the two materials in a first temperature range corresponding to a cold basic state of the vessel is high (paragraph .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101269774) and further in view of Ferron (US 2006/0049176 A1). 
Regarding Claim 6, Kim discloses the vessel as applied to Claim 1 above, and except wherein an alphanumeric character is recognizable in the first temperature range corresponding to the cold basic state of the vessel and is little or no recognizable in the second temperature range. Ferron teaches a vessel wherein an alphanumeric character (6) is recognizable in the first temperature range corresponding to the cold basic state of the vessel and is little or not recognizable in the second 

Regarding Claim 7, Kim discloses the vessel as applied to Claim 1 above, and except wherein an alphanumeric character is little or no recognizable in the first temperature range corresponding to the cold basic state of the vessel and is recognizable in the second temperature range of the vessel. Ferron teaches a vessel wherein an alphanumeric character is little or no recognizable in the first temperature range corresponding to the cold basic state of the vessel and is recognizable in the second temperature range of the vessel (page 1, paragraphs [0021]-[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vessel of Kim with the alphanumeric character recognizable in the second temperature range as taught by Ferron. The motivation for doing so would be signaling to the user that the vessel has achieved a heating condition suitable for performing the food product cooking (page 1, paragraph [0020]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101269774) and further in view of Park (US 2014/0326733 A1).  Regarding Claim 8, Kim discloses the vessel as applied to Claim 1 above, and except wherein the vessel comprises a reference field over which different temperature ranges during heating or cooling of the vessel due to changing color differences of the two materials are readable. Park teaches a vessel comprising a reference field (99) over which different temperature ranges during heating or cooling of the vessel due to changing color differences of the two materials are readable (page 3, paragraph [0045] and page 5 paragraph [0068]and as shown in Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101269774).
Regarding Claim 9, Kim discloses the vessel as applied to Claim 1 above, and wherein the middle (paragraph [0036]) is configured to be completely thermochromic (in whole or in part) and except explicitly wherein the upper layer is sprayed on in the form of speckles. Kim discloses that it is known within the art to spray a coating (paragraph [0047]) and the coating can be applied in a variety of patterns or predetermined patterns (paragraph [0043]). It is well known within the art that speckles are a type of pattern which could otherwise be referred to as dots, therefore it would be obvious to one of ordinary skill in the art to apply the second material in a form of speckles as claimed.

Regarding Claim 10, Kim discloses the vessel as applied to Claim 1 above, and except wherein the first material covers the entire surface of the bottom of the vessel and the second material covers a plurality of areas in a form of speckles. Although Kim fails to explicitly disclose that the first material covers the entire surface of the bottom (paragraph [0046]) of the vessel, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first material to cover the entire surface of the bottom of the vessel so as to provide sufficient contrast for the color change as an obvious matter of design choice. Additionally, although Kim fails to explicitly disclose the second material covering a plurality of areas in a form of speckles, Kim discloses that the coating can be applied in a variety of patterns or predetermined patterns (paragraph [0043]). It is well Known within the art that speckles are a type of pattern which could otherwise be referred to as dots, therefore it .

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive. Applicant argues that Kim does not teach that “a bottom of the vessel and an inner edge of the vessel comprise the two materials, wherein one of the first and second materials covers the bottom of the vessel and the other of  the first and second materials covers only a portion of the one material such that the color difference is visible simultaneously”, as set forth in claim 1.  The examiner disagrees with this position.  It is the examiners position that Kim meets this limitation of claim 1.  At least figures 1 and 4 of Kim show a bottom of the vessel (to the degree the bottom of the vessel is defined in the claim) and an inner edge (to the degree an inner edge of the vessel is defined in the claim) have both materials.  The embodiment in figure 4 shows one material covering the other material.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the first material covers the entire surface of the interior of the vessel body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It should be noted that the bottom of the vessel can comprise a portion of the sidewall and is not limited to the horizontally extending bottom wall alone.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736